Citation Nr: 1624404	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  10-12 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent prior to May 5, 2014, and in excess of 40 percent after May 6, 2014, for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1986 to August 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

During the pendency of the appeal, the RO granted multiple periods of total disability evaluation based on convalescence following lumbar spine surgeries.  The Veteran was granted a temporary 100 percent rating from January 16, 2009 to March 31, 2009, from February 26, 2010 to April 30, 2010, and from September 28, 2011 to December 31, 2011.  As such, only the periods outside the periods of a total rating will be considered.

In March 2014, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDINGS OF FACT

1.  Prior to May 5, 2014, range of motion testing, even contemplating functional limitation due to pain, weakness, stiffness, fatigability, lack of endurance, and repetitive motion etc., has not functionally limited the forward flexion of the Veteran's thoracolumbar spine to 30 degrees or less; ankylosis of the spine has not been shown; and incapacitating episodes having a total duration of at least four weeks during a 12 month period have not been shown.

2.  After May 6, 2014, ankylosis of the spine or incapacitating episodes having a total duration of at least six weeks during a 12-month period have not been shown.



CONCLUSION OF LAW

1.  Prior to May 5, 2014, the criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237, 5242 (2015).

2.  After May 6, 2014, the criteria for a rating in excess of 40 percent rating for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The required notice was met.  Neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records and VA treatment records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided multiple VA examinations. The Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

On January 22, 2007, the Veteran filed a claim seeking a rating in excess of 10 percent for a lumbar spine disability.  In a March 2007 rating decision, he was granted an increased rating of 20 percent effective January 22, 2007.  In a May 2009 rating decision, his 20 percent rating was continued.  In a September 2014 rating decision, he was granted an increased rating of 40 percent effective May 6, 2014.  He asserts that higher ratings are warranted.

The September 2014 rating decision also granted service connection for left and right lower extremity radiculopathy due to his service-connected lumbar spine disability.  While VA is required to consider neurologic impairment secondary to a back disability in conjunction with rating back disabilities, here, the Veteran was given two separate neurologic ratings, and provided with appellate rights should he disagree with either the effective date or the rating assigned.  The Veteran did not file a notice of disagreement with either; and, therefore, these issues are not before the Board.

Back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least one week but less than two weeks during a 12 month period on appeal.  A 20 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12 month period on appeal.  A 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12 month period on appeal.  A 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least six weeks during a 12 month period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). 

The evidence of record does not appear to show that the Veteran has experienced any IVDS in his lumbar spine.  To the contrary, at the May 2014 VA examination, the examiner specifically found that the Veteran did not have IVDS.  There is also no evidence showing that the Veteran has been prescribed any bed rest to treat his lumbar spine disability during the course of his appeal.  There is no contention to the contrary.  

Because the prescription of bed rest is a foundational requirement of a rating under this section of the rating schedule, the absence of any prescribed bed rest precludes a rating from being assigned under it.  As such, a rating based on IVDS is not appropriate, and it is therefore more beneficial to evaluate the Veteran's lumbar spine disability under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or if the combined range
of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; if there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Normal ranges of motion of the thoracolumbar spine are flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees, and lateral rotation from 0 to 30 degrees.  38 C.F.R. § 4.71, Plate V.

The Veteran's treatment records show that he has consistently complained of low back pain.  He has undergone epidural steroid injections and implantation of a spinal cord stimulator for relief.  Despite these procedures, in January 2014, he reported worsening back pain.

In February 2007, the Veteran was afforded a VA examination for his lumbar spine disability.  He reported worsening low back pain and that he could only stand or walk 30 to 60 minutes.  On examination, he had no thoracolumbar spine spinous process tenderness, no sacroiliac joint tenderness, no sciatic notch tenderness, and no paravertebral musculature tenderness.  He had no scoliosis.  He retained normal 5/5 strength.  Range of motion was tested three times and he demonstrated forward flexion to 10, 36, and 40 degrees, extension to 20 and 22 degrees, left lateral flexion from 14, 16, and 20 degrees, right lateral flexion to 14 and 18 degrees, left rotation to 30 degrees, and right rotation to 30 degrees.

In May 2009, the Veteran was afforded a VA examination.  On examination, he had no paraspinal musculature tenderness.  He had straightening of the lordosis.  He demonstrated forward flexion to 40 degrees with pain, extension to 5 degrees with pain, left and right lateral flexion to 10 degrees with pain, and left and right rotation to 10 degrees with pain.  Repetitive testing resulted in no change of range of motion, coordination, fatigue, endurance, weakness, or pain level.

In May 2014, the Veteran was afforded a VA examination.  He reported constant pain that would acutely become sharp with prolonged sitting, walking, bending, and lifting.  He denied having any bowel or bladder incontinence.  He reported flare-ups resulted in increased pain and decreased range of motion.  On examination, he demonstrated forward flexion to 50 degrees with pain at 25 degrees, extension to 5 degrees with pain, right and left lateral flexion to 30 degrees without pain, and left and right rotation to 30 degrees with pain.  On repetitive use testing, the Veteran was unable to perform more than one flexion.  Repetitive use testing resulted in the no further range of motion limitations of extension, lateral flexion, or rotation; however, repetitive use testing resulted in less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing.  He did not have localized tenderness, muscle spasms, or guarding.  He retained normal 5/5 strength with no muscle atrophy in his lower extremities.  The examiner indicated that the Veteran did not have ankylosis.  The examiner indicated that the Veteran's lumbar spine disability impacted his ability to work and would limit him to mostly sedentary work.

Prior to May 5, 2014, the Veteran did not demonstrate flexion consistent with a 40 percent rating.  In February 2007, while he had flexion to 10 degrees on the first range of motion test, the second and third test showed increased in flexions to 36 and 40 degrees.  Likewise, in May 2009, he had flexion to 40 degrees, although with pain.  It was not until May 2014 where he had flexion to 50 degrees with pain beginning at 25 degrees.  The medical record does not demonstrate findings consistent with a higher 40 percent evaluation.  The Veteran's forward flexion has greatly exceeded 30 degrees.  A rating in excess of 20 percent is not warranted.

After May 6, 2014, ankylosis has not been shown.  A rating in excess of 40 percent is not warranted.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

The Veteran reported experiencing pain on range of motion testing.  However, even if flexion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  

In this case, prior to May 5, 2014, while the Veteran reported pain and repetitive testing resulted in less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing, repetitive testing did not show he had any additional limitations due to fatigue, weakness, lack of endurance, or incoordination, and his rating is largely the result of the application of such functional limitation.  The Board again recognizes that the Veteran had limitation of motion commensurate to a 40 percent rating at his February 2007 examination.  However, as also noted, subsequent testing showed increased (improved) flexion on repetitive use.  Such belies the notation of the Veteran experiencing increased functional loss with use.  The opposite is actually shown.  The Veteran's condition actually improved with use.  The May 2009 similarly noted that repetitive testing did not result in any additional disability, functional loss, or loss of motion.  Such fails to support the assignment of a higher (40 percent) rating for this period. 

After May 6, 2014, the Veteran is in receipt of the maximum rating allowed based on range of motion, and where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997) 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

Regarding the Veteran's lumbar spine disability, the evidence suggests that the symptomatology is reasonably contemplated by the schedular rating criteria discussed above.  The Veteran's lumbar spine disability was applied to the applicable rating criteria, general counsel opinions, and case law.  Although the Diagnostic Codes allows for higher ratings, the Board fully explained why higher ratings were not warranted.  Moreover, there is simply no allegation that the Veteran's lumbar spine disability is unique or unusual in any way.  There is no question that the Veteran experiences symptoms from his lumbar spine disability, which include pain, but such symptoms, while not specifically enumerated is considered in the schedular ratings that are assigned, as the Board is required to consider functional limiters such as pain in assessing orthopedic injuries.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  This was in fact done in this case to assign a higher schedular rating.

As such, because the assigned Diagnostic Code requires the Board to consider all of the Veteran's symptoms in determining whether the range of motion is functionally limited, the Board is essentially tasked with considering of all of the Veteran's lumbar spine related symptoms within the parameters of the schedular rating that is assigned.  As such, the schedular rating criteria reasonably describe the symptoms caused by the service connected disability on appeal, and therefore referral for consideration of an extraschedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran has not alleged he is unemployable on account of his lumbar spine disability.  Furthermore, the May 2014 VA examiner opined that the Veteran was capable of sedentary work.  Thus, Rice is inapplicable. 


ORDER

Prior to May 5, 2014, a rating in excess of 20 percent for a lumbar spine disability is denied.

After May 6, 2014, a rating in excess of 40 percent rating for a lumbar spine disability is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


